Title: From Thomas Jefferson to William Stephens Smith, 2 August 1788
From: Jefferson, Thomas
To: Smith, William Stephens


          
            
              Dear Sir
            
            Paris Aug. 2. 1788.
          
          I congratulate you on two interesting circumstances, your safe arrival in your own country, and your having got rid of me; for I think you will not find there so troublesome a neighbor as I was here. I hope Mrs. Smith has well weathered the voyage, the little one also, and the half a one, for I presume he was begun. You arrive just in time to see the commencement of a new order of things. Our political machine is now pretty well wound up; but are the spirits of our people sufficiently wound down to let it work glibly? I trust it is too soon for that; and that we have many centuries to come yet before my countrymen cease to bear their government hard in hand. This nation is rising from the dust. They have obtained, as you know, provincial assemblies in which there will be a more perfect representation of the people than in our state assemblies; they have obtained from the king a declaration that he cannot impose a new tax without the consent of the states general, and a promise to call the states general. When these meet, they will endeavour to establish a declaration of rights, a periodical national assembly, and a civil list. I am in hopes that even a war will not interrupt this work. Whether, or rather when, this will come upon them, is still incertain. I do not think the present illhumour between them and England can be cleared up but by a war, and that it is not very distant. England, Holland and Prussia have now settled their alliance. Sweden has shewn dispositions to take side with the Turks, and both, in the event of a general war, would be in the English scale. The contrary one would be formed by France, Spain, and the two empires. It even seems possible that Denmark will attach itself to France instead of England rather than not be opposed to Russia. The symptoms of this as yet however are slight. The victory lately obtained by our Admiral Paul Jones over the Captain Pacha will produce a great effect on the Turkish war. He burnt 6. of his vessels, among which was that of the Captn. Pacha and that also of his viceadmiral, took two, and made between 3 and 4000 prisoners: and this with a much inferior  force. It was the effect of a gross error in the Captn. Pacha, instantaneously and dexterously taken advantage of by P. Jones, who hemmed them up in the Swash at the mouth of the Boristhenes, so that their vessels buried themselves in the mud, where they were burnt. The Captn. Pacha escaped in a small vessel. His flag fell into the hands of the Russians. Let me hear from you sometimes, assured I shall always be interested in your success. Present me in the most friendly terms to Mrs. Smith, and accept the best affections of Dear Sir your friend & servt.,
          
            
              Th: Jefferson
            
          
          
            P.S. Aug. 6. Later accounts of the actions between the Russians and Turks inform us that P. Jones commanded the right wing of the little fleet of gallies &c. in the first action which was not at all decisive, but that when the second and decisive action took place, which was still by the gallies &c. the Prince of Nassau alone commanded, P. Jones being absent with the ships of war which he commands.
          
        